Citation Nr: 0018610	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-15 663	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability.

2.  Entitlement to service connection for respiratory 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to June 
1985.  In August 1998, the Board of Veterans' Appeals (Board) 
denied service connection for headaches and for a bilateral 
lower extremity disability, to include shin splints and 
varicose veins; the Board remanded the issues listed on the 
title page to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, for additional 
development.  The case was returned to the Board in June 
2000.


FINDINGS OF FACT

1.  The claim for service connection for gastrointestinal 
disability is not plausible.

2.  All available evidence necessary for an equitable 
disposition of the claim for service connection for 
respiratory disability has been obtained.

3.  The veteran's respiratory disability, asthma, existed 
prior to service but increased in severity during service; 
the increase in severity was not clearly and unmistakably due 
to natural progress.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for gastrointestinal disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Respiratory disability, asthma, was aggravated by active 
duty.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.304, 3.306 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless the increase is 
clearly and unmistakably due to natural progress.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Service incurrence of peptic ulcer disease may be presumed if 
it is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The veteran's service medical records reveal that the veteran 
did not indicate that he had or had had any respiratory or 
gastrointestinal disability on his June 1978 medical history 
report at service entrance; his respiratory and 
gastrointestinal systems were normal on physical examination 
in June 1978.  He complained of an upset stomach later in 
June 1978.  An upper respiratory infection with fatigue was 
diagnosed in July 1978.  Bronchitis was diagnosed in July and 
August 1979, and it was noted in August 1979 that the veteran 
had a history of bronchitis and had not taken his prescribed 
medication.  The veteran complained in September 1979 of 
difficulty breathing and of a history of wheezing.  He said 
that he had had asthma since he was nine years old.  One 
impression was acute asthmatic attack, questionable 
bronchitis; a separate impression was bronchitis.  

It was noted by the veteran in October 1979 that he had had 
gastric attacks for three years, which included vomiting 
blood, and a history of drinking that usually aggravated his 
condition.  The assessment was rule out gastric ulcer.  
Another assessment in October 1979 was abdominal contusion, 
irritable bowel.  The veteran complained in April 1980 of 
difficulty breathing and noted a history of asthma in 
childhood.  The assessment was mild asthma with intermittent 
episodes of moderate asthma.  

Later in April 1980 the assessment was allergic asthma.  The 
assessment in May 1980 was asthma, controllable, etiology 
unknown.  The veteran complained of intermittent wheezing in 
June 1980, and the assessment was recurrent asthma, atopic.  
His asthma was considered controlled in July 1980.  The 
veteran complained of stomach problems in August 1980, and 
assessments included gastritis, rule out non-specific 
enteritis, and probable viral diarrhea.  It was noted in 
November 1980 that the veteran had had right-sided lower 
abdominal pain with diarrhea for the previous three days.  

On his May 1981 reenlistment medical history report, the 
veteran noted that he had or had had asthma; his respiratory 
and gastrointestinal systems were normal on physical 
examination in May 1981.  He complained in July 1981 of an 
ulcer problem and diarrhea.  The assessment in June 1982 was 
gastritis, viral vs. alcohol induced.  The veteran noted in 
November 1982 that he had been a heavy drinker since he was 
14 years old and was told at 16 that he had an ulcer; he 
complained of abdominal pain and of a two day history of 
diarrhea.  The etiology of the veteran's pain was not found.  
The veteran complained in April 1983 of upper respiratory 
congestion and headaches; the impression was upper 
respiratory infection, viral.  Complaints in May 1983 
included diarrhea; the assessment was enteritis, probably 
viral, rule out parasite.  The assessment three days later in 
May 1983 was intestinal flu, resolving.

The veteran complained in October 1983 of rhinorrhea and 
nausea; an upper respiratory infection was diagnosed.  The 
veteran noted an asthma attack in January 1984, and the 
assessment was bronchial attack by history.  An upper 
respiratory infection was diagnosed in June 1984.  Stomach 
gas was diagnosed in September 1984.  On his May 1985 
discharge medical history report, the veteran indicated that 
either had or had had hay fever, asthma, frequent 
indigestion, and stomach, liver or intestinal trouble.  It 
was noted in the physician's notes on the back of the report 
that the veteran had had asthma since age 10, which was 
exacerbated by exertion and relieved by medication.  The 
veteran's lungs and abdomen and viscera were normal on 
discharge physical examination in May 1985.

May 1987 to August 1989 treatment records from Kelsey-Seybold 
Clinic reveal that the veteran complained of a three day 
history of coughing and headaches; the assessment was viral 
upper respiratory infection/severe cough.  He complained of 
abdominal pain in March 1988, and the assessment was 
abdominal pain, probably bowel disease vs. gastritis.  The 
veteran noted a history of asthma in March 1989.  Examination 
revealed mild expiratory wheezing and course rales in the 
right base.  The assessment was asthmatic bronchitis.  The 
veteran complained in August 1989 of severe abdominal pain, 
especially after eating, and of diarrhea.  The assessment was 
viral gastroenteritis.

VA outpatient records dated from March to September 1995 do 
not contain any complaints, findings, or diagnosis of 
respiratory or gastrointestinal disability.

On VA gastrointestinal examination in July 1995, the veteran 
noted a history of abdominal pain since age 17.  He said that 
he had cramping 2-3 times a week, without bloating, belching 
or food intolerance.  Physical examination revealed that the 
veteran's abdomen was flat and soft without tenderness, 
masses, or organomegaly.  Irritable bowel syndrome was 
diagnosed.  

On VA respiratory system examination in July 1995, the 
veteran said that he had had asthma since childhood, that it 
went into remission from ages 12-18, and that it started 
again in service when he was put to work in the pump room of 
ships that were damp and filled with various fumes.  He used 
Primatene Mist for his asthma.  His current complaints 
included asthma with wheezing approximately once a week, 
fatigue, dyspnea on exertion, and a chronic nonproductive 
cough.  On physical examination, the veteran's lungs were 
clear with no rales, rhonchi, or wheezes.  Chronic asthma was 
diagnosed.  A chest X-ray was normal.  According to the 
results of a pulmonary function report, expiratory flow loop 
was within normal limits, while an inspiratory flow loop was 
suboptimal for interpretation.  

The veteran testified at a personal hearing at the RO in 
April 1996 that his preexisting asthma was in remission for 
five years prior to service and that it was aggravated by 
service.  The veteran's testimony at a personal hearing 
before the undersigned sitting at the RO in March 1998 was 
consistent with his testimony in April 1996.

On VA respiratory system examination in March 1999, it was 
noted that the veteran was using Primatene Mist 3-4 times a 
week.  He also had problems with hay fever and seasonal 
rhinitis.  The assessment was asthma, childhood onset but 
with worsening in the military.

On VA gastrointestinal system examination in March 1999, the 
veteran complained of intermittent abdominal pain that was 
aggravated during service.  The pain was described as 
cramping in nature; it subsided after heat or lack of 
irritation by spicy foods.  The veteran's abdomen was soft on 
physical examination with no masses, areas of tenderness or 
rebound.  Spastic colon of undetermined etiology was 
diagnosed.

According to a May 1999 statement from the VA physician who 
performed the respiratory system examination of the veteran 
in March 1999, while exposure to irritant fumes can acutely 
worsen asthma, there is no evidence that exposure to these 
fumes causes a permanent increase in the severity of asthma.  
The examiner went on to note that the recent pulmonary 
function studies indicated only mild, intermittent asthma and 
that it was as likely as not that the increase in severity of 
the veteran's asthma was related to a natural progression of 
his disease and not related to any exposure that occurred 
during military service.

According to a May 1999 statement from the VA examiner who 
performed the gastrointestinal examination of the veteran in 
March 1999, the veteran had had irritable bowel syndrome 
since he was 15 years old.  The examiner also indicated that 
the etiology of the veteran's gastrointestinal disability was 
undetermined, with the possibility of it being related to a 
food allergy or alcohol.  It was noted that it was the 
veteran's opinion that the gastrointestinal attacks were 
worse during service.

Service medical records document gastrointestinal complaints 
but do not show that the veteran was found to have a chronic 
gastrointestinal disorder.  In fact, they show that his 
gastrointestinal system was found to be normal on examination 
for discharge.  There is no post-service medical evidence 
suggesting the presence of peptic ulcer disease within a year 
of the veteran's discharge from service or currently.  The 
only currently diagnosed gastrointestinal disorder is 
irritable bowel syndrome, and the record contains no medical 
opinion suggesting that this disorder originated or increased 
in severity during service or that it is etiologically 
related to service.  Therefore, the Board must conclude that 
this claim is not well grounded.

The May 1999 VA medical examiner has provided an opinion that 
the veteran's current asthma existed prior to service but 
worsened during service.  This opinion is sufficient to well 
ground the claim for service connection for respiratory 
disability.  

The Board notes that the May 1999 VA examiner was not 
responsive to the questions posed in the Board's remand.  
Specifically, he did not provide an opinion as to whether the 
veteran's asthma clearly and unmistakably existed prior to 
service nor did he provide an opinion as to whether any 
increase in severity of the asthma during military service 
was clearly and unmistakably due to natural progress.  
However, the Board is satisfied that VA has complied with its 
duty to assist the veteran in the development of facts 
pertinent to this well grounded claim.

The only currently diagnosed respiratory disorder is asthma.  
The veteran acknowledges that this disorder existed prior to 
service but contends that it was aggravated by service.  
Although the May 1999 VA examiner provided clarification 
indicating that he believed that it was as likely as not that 
the increase in severity of the veteran's asthma was due to 
natural progress rather than to any exposures the veteran was 
subjected to during service, clear and unmistakable evidence 
is required to rebut the presumption of aggravation.  No such 
evidence has been presented in this case.  Therefore, service 
connection is warranted for the veteran's respiratory 
disability.


ORDER

Service connection for gastrointestinal disability is denied.  

Service connection for respiratory disability, asthma, is 
granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

